Citation Nr: 9923847	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  98-14 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel



INTRODUCTION

The veteran served on active duty from October 1944 to 
November 1946.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a June 1998 rating 
decision from the New Orleans, Louisiana, Regional Office 
(RO), which denied service connection for bilateral hearing 
loss and tinnitus. The veteran filed a notice of disagreement 
in June 1998.  A statement of the case was issued in August 
1998.  A substantive appeal was received in August 1998, 
which, in effect, limited the appeal to the issue of 
entitlement to service connection for bilateral hearing loss.  

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires both a notice of disagreement and a formal appeal.  
Roy v. Brown, 5 Vet.App. 554 (1993).  Therefore, the issue of 
entitlement to service connection for tinnitus is not 
properly before the Board at this time.  Accordingly, the 
issue properly before the Board at this time is as set forth 
on the title page of this decision.

In the veteran's substantive appeal he raised the issue of an 
increased rating for the service connected malaria.  This 
issue is referred to the RO for appropriate action.


FINDING OF FACT

There is no competent medical evidence establishing the 
current presence of bilateral hearing loss.


CONCLUSION OF LAW

The claim for entitlement to service connection for bilateral 
hearing loss is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is contending that the hearing loss was caused by 
the service-connected malaria.

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet.App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the veteran 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet.App. 91, 92-93 (1993).

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995);  see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  This means that there must be evidence of disease 
or injury during service, a current disability, and a link 
between the two.  Further, the evidence must be competent.  
That is, an injury during service may be verified by medical 
or lay witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  See Caluza at 504.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. § 1110.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury or when a disability is 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet.App. 439 (1995).

Service connection for impaired hearing will be established 
when the auditory threshold in any of the frequencies 500, 
1,000, 2,000, 3,000, 4,000 hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  The United States Court of Veterans Appeals (Court) 
has indicated that the threshold for normal hearing is 
between 0 and 20 decibels and that higher thresholds show 
some degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 
155 (1993).

The service medical records, including the report of a 
separation medical examination conducted in September 1946, 
do not show complaints or findings of any bilateral hearing 
loss.  Military discharge documents establish that the 
veteran's inservice military occupational specialties were as 
a rifleman and a baker.  A private medical statement dated in 
November 1947 does not demonstrate that bilateral hearing 
loss is currently present.  In April 1998, W. S, M. D., 
indicated that he had no current charts regarding the 
veteran.  

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim. Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical 
causation, or substantiating a current diagnosis, cannot 
constitute evidence to render a claim well grounded under 
38 U.S.C.A. § 5107(a); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.  
While the veteran is competent to describe symptoms, a 
diagnosis and an analysis of the etiology regarding such 
complaints requires competent medical evidence and cannot be 
evidenced by the veteran's lay testimony.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).

In this case, there is no competent evidence that the veteran 
currently has bilateral hearing loss.  Consequently, in the 
absence of any competent evidence of a current disability (a 
medical diagnosis), a nexus to service, or a causal 
relationship between a current disability and a service 
connected disability, the claim is not well grounded.  
Caluza.  Accordingly, there is no duty to assist the veteran 
in any further development of his claim.   Rabideau v. 
Derwinski, 2 Vet.App. 141 (1992), Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  

Further, the Board views the information provided in the 
statement of the case and other correspondence from the RO, 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for bilateral 
hearing loss.  Moreover, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if obtained, might make the claim well-
grounded. Robinette v. Brown, 8 Vet.App. 69 (1995).  The 
veteran may reopen his claim by submitting new and material 
evidence.  An example of such evidence would be a medical 
report showing that the veteran has hearing loss pursuant to 
38 C.F.R. § 3.385, which is related to service and/or to the 
malaria.


ORDER

The claim for entitlement to service connection for bilateral 
hearing loss is denied.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

